DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 12/31/2019. Claims 1-20 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman et al. (Scherman, US 2019/0266325) in view of Myara et al. (Myara, US 2018/0218261). 
As per claim 1, Scherman teaches a system comprising: 
a non-transitory memory storing instructions (paragraph [0054]); and 
one or more hardware processors configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising (ibid, see also paragraphs [0051-0058]): 
accessing a log of a sequence of actions taken by a user associated with a network-accessible software service (paragraphs [0016, 0017]-his user log, and sequence of events, his session of actions by the user and network accessible service); 
generating, using a word embedding algorithm on the sequence of actions, a representation of the sequence of actions within a vector space (ibid, see also paragraphs [0022-0024]-his vector representation of the session, which is the sequence of events); 
performing a sentiment analysis, using a trained prediction model, on the sequence of actions taken by the user (ibid-see his training discussion, paragraph 
determining, based on a result of the sentiment analysis, whether the sequence of actions indicates a propensity of the user to perform one or more types of prohibited transactions using the network-accessible software service (ibid-his classification of the user session as malicious or non-malicious, paragraphs [0013, 0020, 0021, 0037]-see his malicious activity detection, determination and discussion); 
determining a [mitigation] action based on determining the sequence of actions indicates the propensity of the user to perform one or more types of prohibited transactions using the network-accessible software service (ibid, see also paragraph [0021]-his alert based on the malicious activity); and 
executing the [mitigation] action (his execution of the alert, security).
 Scherman does not explicitly teach that which Myara teaches the action as a mitigation action (paragraph [0056]-his one of multiple mitigating actions, based on fraud type/event). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be blocking or prohibiting the malicious activity (ibid, Myara).
As per claim 2, Scherman with Myara further make obvious, the system of claim 1, wherein the word embedding algorithm is a word2vec algorithm (ibid, Scherman, paragraph [0024]-his words to vector representation). 
As per claim 3, Scherman with Myara further make obvious the system of claim 1, wherein performing the sentiment analysis is based on the word embedding algorithm to determine the propensity of the user to perform the one or more types of prohibited transactions (ibid, Scherman-paragraphs [0020-0025, 0041]-see, sentiment analysis, word embedding/vectors, neural networks, and user malicious activity discussion). 
claim 4, Scherman with Myara further make obvious the system of claim 3, wherein the sentiment analysis is performed on the word embedding algorithm into the vector space (ibid). 
As per claim 5, Scherman with Myara further make obvious the system of claim 3, wherein the trained prediction model is trained using sequences of user actions known to correspond to user accounts that have been classified as being involved with prohibited sequences of one or more transactions performed via the network accessible software service (ibid, Scherman, paragraph [0029, 0027]-his training based on malicious labeled user sessions). 
As per claim 6, Scherman with Myara further make obvious the system of claim 1, wherein using the trained prediction model uses a [long short-term memory recurrent] neural network [(LSTM RNN)] (Scherman paragraph [0025]), but lacks explicitly teaching that which Myara teaches the neural network as a long-short term memory recurrent neural network (LSTM RNN) (Myara, paragraph [0017]-his LSTM RNN). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing a neural network with a memory component for important features of the input (ibid, Myara-his ability for past or prior input events to affect present sessions of the neural network). 
As per claim 7, Scherman with Myara further make obvious the system of claim 1, wherein the operations further comprise: converting the log of actions of the user into a data structure, wherein using the word embedding algorithm is performed on the data structure (ibid-Scherman paragraph [0017, 0022-0025]-his session data converted to an sentence structure, and vector encoding thereof). 
As per claim 8, Scherman with Myara further make obvious the system of claim 7, wherein each session of the user on the network-accessible software service is represented as a sentence in the data structure and each action of the log of the sequence of actions is assigned a different word in a vocabulary of words (ibid-Scherman paragraph [0017, 0022-0025]-his session data converted to 
As per claim 9, Scherman with Myara further make obvious the system of claim 1, wherein: 
the log of actions of the user on the network-accessible software service comprises an ordered set of actions performed through an account associated with the user on the network-accessible software service (ibid-see Scherman claim 1, events/actions sequence discussion), and the ordered set of actions comprises at least one of: opening the account, logging into the account, changing a setting associated with the account, performing a transaction using the account, or waiting a period of time between performing account actions (ibid-Scherman, paragraph [0017, 0043]-his login to an account, events action sequence after login). 
As per claim 10, Scherman with Myara further make obvious the system of claim 1, wherein the mitigation action comprises at least one of: restricting an account associated with the user, monitoring the account associated with the user, alerting an administrator about the account associated with the user, requiring an identity verification of the user, stopping pending transactions of the user, or raising a risk score of the account associated with the user to perform 
As per claim 11, claim 11 sets forth limitations similar to claims 1, 7,  and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Scherman with Myara teaches a method comprising: accessing a log of a sequence of actions taken through a plurality of user accounts associated with a network-accessible software service (ibid-see claim 1, corresponding and similar limitation); converting the log of the sequence of actions into a plurality of data structures (ibid-see claim 7, corresponding and similar limitation, the data structures for each session), each of the plurality of data structures associated with a different user account of the plurality of user accounts (ibid, Scherman, paragraphs [0013, 0014, 0040]-his users, and user sessions, as applied to the users and plurality of customers, see also Myara paragraph [0018]-his users and their corresponding sessions, as applied to the plurality of users hereinafter); applying a word embedding algorithm to the plurality of data structures to produce a representation of the sequence of actions within a vector space (ibid-see claim 1, corresponding and similar limitation); performing a sentiment analysis, using a trained prediction model, on the plurality of data structures (ibid-see claim 1, corresponding and similar 
As per claim 12, Scherman with Myara further make obvious the method of claim 11, wherein determining at least one of the plurality of user accounts has the fraudulent account sentiment comprises: determining a sentiment score for each of the plurality of user accounts using the trained prediction model, and comparing the sentiment score for each of the plurality of user accounts with a threshold (ibid-see claim 1, corresponding and similar limitation, Scherman paragraphs [0018-0024]-his sentiment classification, threshold value and resultant positive or negative sentiment based on the scored values and malicious classification, with respect to each user session). 
claim 13, Scherman with Myara further make obvious the method of claim 12, further comprising selecting the mitigation action again based on the sentiment score for each of the at least one of the at least one of the plurality of user accounts that has the fraudulent account sentiment (ibid-see claim 1, corresponding and similar limitation, Scherman his alert based on the sentiment score and classification of malicious activity, as applied to the mitigation action). 
As per claim 14, Scherman with Myara further make obvious the method of claim 11, wherein the sentiment analysis is performed using a long short-term memory recurrent neural network (LSTM RNN) (ibid-see claim 6, corresponding and similar limitation, the trained prediction as the sentiment analysis and classification). 
As per claim 15, Scherman with Myara further make obvious the method of claim 11, wherein each session of a user account of the plurality of user accounts is represented as a sentence in a data structure of the plurality of data structures and each action of the sequence of actions is assigned a different word in a vocabulary representing different user actions (ibid-see claim 8, corresponding and similar limitation, as applied to each user(s) session(s)).
As per claim 16, Scherman with Myara further make obvious the method of claim 11, wherein the fraudulent account sentiment comprises an indication that 
As per claim 17, claim 17 sets forth limitations similar to claims 1 and 11 and is thus rejected under similar reasons and rationale, wherein the non-transitory computer readable medium is deemed to embody the method, such that Scherman with Myara make obvious a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising (ibid-see claim 1, corresponding and similar limitation): accessing a sequence of actions for a plurality of accounts (ibid-see claim 11, corresponding and similar limitation, his users/customers and plurality of user sessions, wherein hereinafter user sessions having the sequences of actions/events comprise the plurality of accounts, see his customer machines, users discussion), the plurality of accounts comprising a plurality of known non-fraudulent accounts and a plurality of known fraudulent accounts (ibid-see claim 5, corresponding and similar limitations, his user sessions, and training thereof), the plurality of known non-fraudulent accounts comprising accounts with a first sequence of actions having a categorized benign sentiment and the plurality of known fraudulent accounts comprising accounts having a second sequence of 
generating, using a word embedding algorithm on the sequence of actions, a representation of the sequence of actions within a vector space (ibid-see claims 1 and 4, corresponding and similar limitation); 
accessing a prediction model for sentiment analysis (ibid-see claim 1, corresponding and similar limitation); 
applying the representation of the sequence of actions within the vector space to the prediction model using a neural network that is configured to receive an input of a sequence of actions of an unclassified user account and an output a likelihood of prohibited user activity of the unclassified user account (ibid-see claims 1 and 6, corresponding and similar limitation); 
retrieving the sequence of actions of the unclassified user account (ibid-Scherman, paragraphs [0016, 0017, 0021, 0040]-as his unclassified user session, customer); and 
determining the likelihood of prohibited user activity of the unclassified user account using the prediction model and the sequence of actions of the unclassified user account (ibid-Scherman, paragraphs [0018-0021]-see his likelihood discussion). 
claim 18, Scherman with Myara further make obvious the non-transitory machine-readable medium of claim 17, wherein the operations further comprise converting each distinct action type of the sequences of actions for the plurality of accounts into a separate word or a symbol in a vocabulary of words or symbols for use with the word embedding algorithm (ibid-see claim 8, corresponding and similar limitation, as applied to each user/customer session, Scherman paragraphs [0022-0024]). 
As per claim 19, Scherman with Myara further make obvious the non-transitory machine-readable medium of claim 18, wherein generating the representation of the sequence of actions within a vector space comprises: 
encoding each separate word or symbol in the vocabulary of words or symbols into an input vector in the vector space, and reducing a dimensionality of each separate word or symbol in the vector space using the word embedding algorithm to create an embedding in which similar words or symbols in the vocabulary of words or symbols are mapped closer in the vector space (ibid-Scherman, paragraph [0024, 0028], Myara paragraph [0051]-vectors converted into lower dimensional space, see claim 6, corresponding neural network discussion). 
claim 20, Scherman with Myara further make obvious the non-transitory machine-readable medium of claim 18, wherein Myara further teaches that which Scherman lacks, the operations further comprise: periodically retrieving an updated sequence of actions of the unclassified user account (paragraph [0053-0055]-his updated usage data and constant monitoring for usage data and subsequent classification of the user session); and determining an updated likelihood of prohibited user activity of the unclassified user account using the prediction model and the updated sequence of actions of the unclassified user account (ibid-paragraphs [0053-0055]). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Scherman  and Myara to combine the prior art element of an alert action based on the malicious activity detected as taught by Scherman with updating user actions for fraudulent detection as taught by Myara as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be blocking or prohibiting the malicious activity based on any additional or subsequent usage data as it is received (ibid, Myara).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
1/14/2022